Title: To Benjamin Franklin from Jacob Duché, Jr., 21 April 1784
From: Duché, Jacob Jr.
To: Franklin, Benjamin



Sir
Asylum, Lambeth, April 21, 1784

I take the Liberty of addressing your Excellency on a Subject, in which I am sure you will find your Philosophy as well as Humanity not a little interested.
The eldest Daughter of Mr George Meade, a respectable Merchant & Citizen of Philadelphia,—a young Lady of about 15 Years of Age, has now been above Six Months in England, under the Care of some of the most eminent Physicians, for the Recovery of her Health. Her Complaint is of the Epileptic Kind; and her Fits return at Intervals of a Week or Fortnight, & sometimes of a longer Continuance. They began, when she was 7 or 8 Years old. At first they had only the Appearance of Giddiness, and a short Absence of Mind, and were supposed to be occasioned by over Exercise in a Swing with other Children— They have been increasing ever since; till they are now generally attended with some Degree of Convulsion—
Every Method of Cure, that could be thought of, was tried by the Physicians at Philada without Success. Sir Richard Jebb, old Dr Pitcairn, and your Friend Dr Watson have been consulted since her Arrival here. Various Courses of Medicine have been ineffectually tried. A Perpetual Blister as it is called, on her Back, has proved useless: And she is now under the Experiment of a large Issue, which, we are apprehensive, will have as little Efficacy as the former Attempts.
Under these Circumstances her Friends have received Letters from Philada by the New-York Packet, dated March the 1st last, from her Father, in which he earnestly desires, that she may be sent immediately over to France, in order to be put under the

Direction of a Monsr Le Drue, known in England by the Name of Comus, who, it seems, has published a Pamphlet, containing an Account of some extraordinary Cures of the Epilepsy, by the Electric Shock. The Physicians & Surgeons here, I believe, are not acquainted with his mode of applying the Stroke: And they apprehend it to be a dangerous Experiment. Mr Meade, however, is extremely earnest to have the Experiment tried.
A Lady of Mr Meade’s Acquaintance is to be applied to, to accompany his Daughter, and return with her, after proper Time allowed for the Experiments to take Effect.
But as Mr Meade has written to me on the Subject, and wishes me to assist his Correspondent with my Advice in this Matter, I thought I could not serve him more effectually, than by endeavouring to obtain from your Excellency the best Information relative to this new Parisian Experiment, which could not have escaped your minute Enquiry & Examination; and, which I could wish might not be hazarded, in the present Case, without your Approbation.
I should be much honoured by an early Intimation of your Thoughts on this Subject; and would choose to postpone the young Lady’s Excursion to France, which must be attended with great Expence to her Father, ’till I can be indulged with your Opinion and Advice. Your Tenderness & Delicacy will naturally suggest the Propriety of concealing the young Lady’s Name.
Mrs Duché and my young Folks desire to be affectionately remembered; and we shall all be happy to hear of your Health, and that of Mr & Mrs Bache and their Children—
I have the Pleasure of informing you, that I expect my dear aged Father in one of the first Ships from Philada— As there was no Probability of his Son’s ever returning to his Native Land, he has disposed of Part of his Property, and arranged the Rest, so as to embark in May next—

I have the Honour to be, Sir, With sincerest Respect Your Excellency’s most obedient Friend & Servant

J. Duché

 
Notation: Duché, April 21. 1784.
